

115 HRES 487 IH: Urging all Universities to designate and maintain a sexual assault coordinator on staff who can be accessed by student victims of domestic violence, dating violence, sexual assault, or stalking on campus and in the surrounding community.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 487IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Poe of Texas submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONUrging all Universities to designate and maintain a sexual assault coordinator on staff who can be
			 accessed by student victims of domestic violence, dating violence, sexual
			 assault, or stalking on campus and in the surrounding community.
	
 Whereas 11.2 percent of all students experience rape or sexual assault through physical force, violence, or incapacitation (among all graduate and undergraduate students); and
 Whereas among undergraduate students, 23.1 percent of females and 5.4 percent of males experience rape or sexual assault through physical force, violence, or incapacitation: Now, therefore, be it
	
 That the House of Representatives, urges all colleges and universities to designate and maintain a full time sexual assault coordinator on staff who can assist student victims of domestic violence, dating violence, sexual assault, or stalking to help ensure that all student victims receive appropriate guidance, health services, and legal assistance that they may need.
		